The allegations in support of the present counterclaim are vague and ambiguous. Defendant has failed to allege: (1) the terms of the agreement or understanding, if any, for the occupancy by plaintiff of defendant’s office and for the use by plaintiff of defendant’s office facilities; (2) the manner in which plaintiff breached such terms; and (3) the factual basis for the damage claimed. Every pleader is required to set forth a plain and concise statement of all the material facts which give rise to the cause of action asserted (cf. Civ. Prac, Act, § 241). Nolan P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.